Citation Nr: 1647431	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  10-21 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include hypertension.

2.  Entitlement to service connection for a skin condition of the feet.

3.  Entitlement to an increased rating for varicose veins with deep venous insufficiency of the right leg, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for varicose veins with deep venous insufficiency of the left leg, currently rated as 10 percent disabling.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1955 to September 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2013, March 2015, and March 2016 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the claims most recently in September 2014.

In September 2014, the Board also remanded the claims of entitlement to an increased rating for frostbite residuals of the right and left legs for the issuance of a Statement of the Case.  A Statement of the Case was issued in January 2016, however, the Veteran did not file perfect a timely formal appeal as to those claims.  Although those claims were certified to the Board in April 2016, such action does not confer jurisdiction to the Board.  38 C.F.R. § 19.35 (2015).  Therefore, as the claims were not property appealed, the Board does not assume such jurisdiction.

Also in September 2014, the Board referred the claims of entitlement to service connection for a heart disorder and for a TDIU to the RO for adjudication.  Those claims have since been properly appealed to the Board.  

During the interim period, the issue of entitlement to service connection for a skin condition of the feet has also been appealed to the Board.  Though that issue has not yet been certified to the Board, the Board has exercised jurisdictional control in order to timely develop the claim.  Moreover, the Veteran's representative has filed an informal hearing brief in relation to that claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014)
The issues of entitlement to service connection for a heart condition and for a skin condition of the feet, and for a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's varicose veins of the right leg with deep venous insufficiency has been manifested by intermittent edema, with aching and fatigue of the leg after prolonged standing or walking, relieved by elevation or compression hosiery.

2.  Throughout the pendency of the appeal, the Veteran's varicose veins of the left leg with deep venous insufficiency has been manifested by intermittent edema, with aching and fatigue of the leg after prolonged standing or walking, relieved by elevation or compression hosiery.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent rating for varicose veins with venous insufficiency of the right leg have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.104, DC 7120 (2015).

2.  The criteria for a rating in excess of 10 percent rating for varicose veins with venous insufficiency of the left leg have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.104, DC 7120 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's varicose veins with venous insufficiency are rated pursuant to Diagnostic Code 7120.  A 10 percent rating has been assigned to each lower extremity.  Under Diagnostic Code 7120, a 10 percent rating is warranted for intermittent edema of extremity, or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent rating is warranted for varicose veins manifested by persistent edema, incompletely-relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating requires persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating warrants persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating requires massive board-like edema with constant pain at rest.

The Board finds that an increased rating for varicose veins with venous insufficiency is not warranted for either lower extremity.  On October 2013 VA examination, the Veteran reported constant bilateral lower extremity numbness and cold sensation related to his service-connected frostbite (not currently on appeal) as well as a burning like pain sensation.  He was noted to suffer from aching and fatigue of the legs after prolonged standing or walking.  He used a walker due to low back pain and leg pain.  The Veteran's varicose veins were found to be asymptomatic.  Likewise, VA treatment records dated from 2012 to 2015 reflect that in February 2013, the Veteran's venous insufficiency was noted to be asymptomatic.  These records are otherwise negative for complaints or treatment related to the Veteran's varicose veins with venous insufficiency.  Then, on March 2015 VA examination, the Veteran reported symptoms to include numbness and burning pain in the lower extremities, with easy fatigability of the legs and a sensation of heaviness in the legs.  He complained of cramping and pain in the lower extremities, as well as skin pigmentation on his distal legs.  It was found on examination that his symptoms were relieved by elevation of the extremities.  The Veteran was also determined to suffer from intermittent edema, but not persistent edema, of the lower extremities.  He also had persistent stasis pigmentation and constant pain at rest of both lower extremities.  

In this case, the evidence reflects that the Veteran suffers from edema of the legs, as well as aching and fatigue, related to his varicose veins and deep venous insufficiency, as contemplated by the current 10 percent ratings.  While he has constant pain at rest, the competent medical evidence reflects that his symptoms are relieved by elevation of the extremities or compression hosiery.  The evidence does not demonstrate any medical finding to show persistent edema or subcutaneous induration, and such symptoms are required by the higher ratings.  While the Veteran does suffer from stasis pigmentation, because he does not also suffer from persistent edema, he does not meet the criteria for the next higher rating.  In that regard, the current 10 percent ratings take into account the Veteran's symptoms of aching and pain related to fluid build-up.  The Board notes that the Veteran is in receipt of separate ratings for frostbite of the right and left lower extremities, but that such symptoms, to include pain and numbness, are not currently on appeal.

The Board has also considered the Veteran's lay statements that his disabilities are worse than currently evaluated.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  His credibility regarding the vascular symptoms has been addressed more specifically within.  Competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

The Board has also considered whether extraschedular ratings are warranted under 38 C.F.R. § 3.321.  The Veteran has reported pain, aching, and burning related to his service-connected frostbite, but with regard to his varicose veins, they have been found to be asymptomatic in 2013 and to result in pain and intermittent edema in 2015.  While there is stasis pigmentation, absent persistent edema, the Veteran does not demonstrate a disability picture severe enough to warrant a higher rating.  The current 10 percent ratings contemplate the symptoms that result from stasis pigmentation, namely, swelling and pain due to fluid build-up.  Moreover, the Veteran's symptoms have been described as either asymptomatic or, more recently, as relieved by elevation of the lower extremities.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board notes that the Veteran is service-connected for multiple disabilities and the Board is remanding a claim for service connection for other disabilities as well as claim for TDIU for further development.  Thus, the Veteran and his representative have the opportunity to explicitly raise the issue of whether referral for extraschedular consideration is warranted for the Veteran's disabilities on a collective basis as part of the remanded claims for increased rating.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484 (2016).


ORDER

A rating in excess of 10 percent for varicose veins with deep venous insufficiency of the right leg is denied.

A rating in excess of 10 percent for varicose veins with deep venous insufficiency of the left leg is denied.


REMAND

With regard to the claims for service connection for a heart condition, diagnosed as hypertension, and for a skin condition of the feet, a VA examination is necessary.  The Veteran contends that these disabilities were caused or aggravated by his service or by his service-connecter varicose veins with venous insufficiency and frostbite.  The Board notes that the Veteran's service treatment records are unavailable, and that he has not provided any statements to support his claims as directly related to his service.  However, in light of his claims that his heart condition and skin condition of the feet were caused or aggravated by his service-connected disabilities, the Board finds that the duty to assist is triggered and VA examination should be obtained.

The Board must defer a decision with regard to the Veteran's claim for a TDIU pending the outcome of his service connection claims.





Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to assess the etiology of his heart condition, to include hypertension, and skin condition of the feet.  The claims file should be reviewed by the examiner.  The examiner is requested to provide the following opinion with clear rationale.  The examiner should address the following:

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's heart disability, to include hypertension, was cause or aggravated by i) the Veteran's service or ii) the Veteran's service-connected varicose veins with venous insufficiency and/or frostbite of the lower extremities? Aggravation is defined as beyond the natural progression of the disease.  Please provide a complete rationale for the opinions provided.

b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's skin condition of the feet was caused or aggravated by i) the Veteran's service or ii) the Veteran's service-connected varicose veins with venous insufficiency and/or frostbite of the lower extremities? Aggravation is defined as beyond the natural progression of the disease.  Please provide a complete rationale for the opinions provided.




2.  Then, readjudicate the claims for service connection for a heart disability and for a skin condition of the feet, as well as for a TDIU.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


